Ban on commercial whaling (debate)
The next item is the Commission statement on the ban on commercial whaling.
Member of the Commission. - Madam President, let me thank the European Parliament for recalling the importance of the effective conservation of whales ahead of the annual meeting of the International Whaling Commission taking place next week in Agadir, Morocco. The priority issue in relation to this forthcoming meeting of the International Whaling Commission is to find a solution for the future of the IWC.
The stated objectives of the IWC are to conserve whales and to manage whaling operations. Following years of over-harvesting, the IWC adopted a moratorium on commercial whaling in 1982. Since then, years of unresolved debate over the proper means to conserve, utilise and study whales have made members of the IWC concerned about the bodies of future relevance. Therefore, a process was started to resolve this deadlock situation.
As you know the European Union is very committed to the protection of whales and has put in place legislation that ensures a high level of protection in this regard. Commercial whaling is not allowed in the European Union. Based on this strong will to conserve whales, last year the Council adopted a decision on the EU position for the next three annual meetings of the International Whaling Commission. The overarching objective of the decision was, I quote, 'to ensure an effective, international regulatory framework for the conservation and management of whales guaranteeing a significant improvement in the status of whales in the long term and bringing all whaling operations under the control of the International Whaling Commission'.
So the EU calls for effective protection of whales worldwide, and in this respect we still view the IWC as an instrument to achieve this objective at global level. The European Union is encouraged by the current efforts to break the long-standing deadlock within the IWC. However, we cannot accept a final compromise unless this paves the way for a truly effective regulatory framework of the conservation and management of whales, a framework that would guarantee a significant improvement in their status in the long term.
We need to maintain the moratorium on commercial whaling and put all whaling operations under IWC control. The EU is assessing proposals such as the current IWC Chair's compromise, and Commissioner Potočnik, who is in charge of the assessment, will inform you accordingly in due course. We will also need to maximise the European Union's influence in the International Whaling Commission. This means ensuring unity in external representation and sincere cooperation among the Member States of the European Union.
Madam President, honourable Members, I can assure you that the European Union will work constructively in the International Whaling Commission - and elsewhere, of course - towards obtaining a good universal agreement for the conservation of whales as highlighted in the resolution of the European Parliament of 2009. With a solid European Union position we can contribute to a constructive solution that will ensure the most effective protection of whales worldwide.
on behalf of the PPE Group. - (DE) Madam President, ladies and gentlemen, I am pleased that we are here today in this House under Greek leadership, so to speak, and this subject - the prohibition of whaling - is in good hands with you. However, I would like to point out that, at EU level, we unfortunately have very little competence in these international negotiations and the position that individual Member States have taken has, as yet, not always quite corresponded to what we actually envisage at EU level.
We have drawn up a lot of resolutions on this subject, and whaling is, of course, prohibited in our waters. However, overall on a global scale the situation is unsatisfactory, as this international agreement provides many opportunities for exemption, and many whaling nations - I would like to mention Japan here - make excessive use of scientific whaling or killing for scientific purposes. That is not the purpose of this agreement. Unfortunately, many inhumane killing methods are also still in use.
Overall, therefore, the situation is very unsatisfactory and we ought now to consider what we should do about it. First, we need to consider how we can approach this issue now. It is important for us to act in a united way. In this regard, we call on the European Commission in particular to get the Member States on board and to speak with one voice in the international negotiations, not with 27 as was previously the case.
We need accurate basic data, which have been lacking up to now. We know that whales are a strongly migratory species. We therefore need to collect these data, because there are large differences between the northern and the southern hemispheres. There are also large differences between the individual species. Not all of the species are as endangered as many of them are. Accurate basic data could give us more weight in the negotiations.
Thirdly, we need a clear definition of our goals: What do we actually want? That brings us to the 'what', so to speak. Firstly, it is important that we maintain the whaling ban in the EU. Secondly, we should consider how we can promote humane killing methods. That is also a key point, because we will achieve a lot more overall if we have a realistic definition of our goals than if we approach this issue in too naïve a manner. Thirdly, we also need a clear delimitation of the oceans with the establishment of areas in which whaling is absolutely prohibited, but combined with clear controls and a monitoring system that works. As the EU, we can contribute a great deal to this.
If we follow all of this, we will reach a situation in which the agreement might not look as nice on paper, but, in realistic terms, a lot more will be done for the whales.
on behalf of the S&D Group. - (DE) Madam President, Commissioner, ladies and gentlemen, our group welcomes the statement by the Commission that we will fight to maintain the moratorium on commercial whaling. Now it is up to the Council to confirm this statement and, above all, to ensure that the 27 Member States speak with one voice. We cannot afford to delay this. We know from the meeting of the environment ministers that we do not have agreement here. There are some individual Member States that are pursuing different interests to the vast majority. Now that we have the Treaty of Lisbon, we ought to get used to the fact that we also speak with one voice in our foreign policy and in the representation of our values and interests in international organisations and not, as was the case in the past, each Member State for itself, which ultimately resulted in the weakening of Europe. We have seen this already at the CITES Conference. Here, our lack of agreement was ultimately a kind of powerlessness. We did not achieve what we wanted. I would not like this to continue in the International Whaling Commission.
2010 is the International Year of Biodiversity; in other words, the protection of ecosystems and threatened animal and plant species will be right at the centre of our efforts during these months. It would be a very bad sign if, in the Whaling Commission of all places, the moratorium was lifted and commercial whaling was permitted once again. We know that this animal species remains vulnerable. Our seas are becoming increasingly polluted and climate change will place yet another new strain on them. We therefore need to be very careful in our approach to this subject. The commercial interests of Japan, Iceland and Norway cannot take precedence here. Protection of this species and its ecosystems must determine our path.
We are seeing the abuse of the concept of 'scientific hunting'. Japan is clearly killing 900 whales a year in the Antarctic Ocean under the concept of 'scientific whaling'. That is blatant abuse and I fully support the concerns of the Australian Government, which also no longer wants to permit this.
We should do what the Commission has proposed in this regard. We call on the Council to create unity here so that we will speak with one voice at the forthcoming meeting of the International Whaling Commission.
on behalf of the Verts/ALE Group. - Madam President, if we can imagine a horse having two or three explosive spears stuck in its stomach and being made to pull a butcher's truck through the streets of London while it pours blood into the gutter we shall have an idea of the method of killing.
'The gunners themselves admit that if whales could scream the industry would stop, for nobody would be able to stand it.' These are the words of Dr Harry Lillie, a ship's physician on an Antarctic whaling trip in the 1940s. Recent studies show that it still takes on average between two minutes and over one hour for a harpooned whale to die.
In 1982 the world agreed on an international moratorium on the commercial whale hunt because stocks were acutely depleted, and ever since three countries have persisted in continuing the hunt - Japan, Iceland and Norway.
Next week the International Whaling Commission will meet in Agadir and the EU has to take a decision on the Chair's Proposal. I must stress that I am appalled that my own home country, Sweden, has been pushing for this compromise, and I want to bring to your attention the fatal weaknesses of any of the compromises that have been discussed.
Any quotas that can be set by the scientific committee must be set in line with a 'tuning level'. This tuning level is 0.72 and it means that we accept that the stock should be at 72% of its virgin state. It is very important to keep this in mind should we agree to any compromise, and not to go below that tuning level. No hunting should be allowed in the Southern Ocean whale sanctuary. Threatened species are included in this compromise. We should not break the principles of protecting threatened species in the UN's International Year of Biodiversity.
on behalf of the ECR Group. - Madam President, throughout my career as a Member of this House I have been a staunch defender of animal welfare. I have no enthusiasm for whaling, and I would like to see the moratorium on commercial whaling retained for as long as the species, or some of the species, are endangered.
However, I recognise that for some European countries including Denmark and Iceland - and Iceland is hoping to be a candidate to join our Union shortly - whaling is so much more than a mere commercial activity. It is central to these countries' identity, culture and heritage. Bull-fighting continues lawfully in the European Union, and this is a so-called sport. At least no one can say that whaling is pursued as a sport.
If whaling is to resume officially, or continue for scientific research or so-called scientific research outside of the moratorium, we should at least insist on strict regulation and on the type of whale being hunted, because obviously some are more abundant in the oceans than others, and catch limits must be strictly enforced. We must also insist on whaling vessels using more rapid, more humane and efficient ways of killing that minimise the distress of these magnificent cetaceans.
As a member of a reformist group, the ECR, I am inclined to respect the right of sovereign states to hunt whales for food, although this should not prevent me and others who care about animal welfare from lobbying those countries to stop it.
on behalf of the EFD Group. - Madam President, the British public are aggressively against whaling. If Britain's hands are tied to one harmonised EU abstention on whaling, it will guarantee a return to slaughter.
The inhumane Japanese are giving incentives to Third World countries to stop: and look at the return to whaling. It is murder. The Japanese Government should be regarded as socially unacceptable for doing this in a modern world. The British were once heavily involved but have consigned the mistake to a previous century.
If the UK is stopped by the EU from voting against this, while the Japanese and others murder these beautiful, sensitive and intelligent mammals, the UK public will vote to leave the EU in uncontrollable anger. It will be the kiss of death for Britain's membership of the EU.
Madam President, first of all I would like to thank the Commissioner for the promise that the Commission will work towards an effective instrument that would save whales, a better framework and a permanent moratorium.
Secondly, I think that this is, as mentioned here already, one of the crucial cornerstones in environmental politics and international negotiations where we have to strive for a better united policy within the European Union. The Commission, together with Parliament, should have a better-coordinated position and role in these negotiations.
When it comes to the proposal itself, I really would like to hear strong and affirmative comments by the Commission and the Council that they will take these points up in the negotiations. Firstly, to strongly oppose any moves to legitimise commercial whaling or introduce any new form of whaling: only limited whaling operations should be allowed for indigenous people for subsistence purposes and for local use only.
Secondly, to ensure that any whaling has a sound scientific basis and is based on the precautionary principle - haphazard, negotiated quotas are no basis for sustainable whaling; that restrictions on the trading of all whale products are maintained and strengthened; that the reduction in the number of whales taken for non-indigenous purposes from current levels is strengthened and phased out to zero; that scientific whaling outside IVC control comes to an end; and, last but not least, that any additional cost for monitoring, control and enhancement are met by whaling nations.
I think that whales are great symbols of our environmental consciousness and a signal for how we are treating our environment in general. I do not think that any other issues such as human rights would be put aside, to be regarded as an issue of national sovereignty and interest and a matter of cultural taste, and neither should environmental issues or animal welfare. Hunting whales is cruel, it is not necessary for food, and it is threatening our biodiversity.
Madam President, what the Commissioner said is quite encouraging about the emerging EU position, because the EU will have an important role in the IWC - a quarter of the membership - and with the potential to get allies we could be a major player there. However, I want to clarify a number of points.
Madam Commissioner, you said that Commissioner Potočnik was studying the Chair's compromise, but from what I have seen of the compromise it would legitimise commercial whaling in Japan, Norway and Iceland. That, I think, undermines the idea of a moratorium on commercial whaling. It legitimises whaling in an established IWC sanctuary in the Southern Ocean, which was mentioned by my colleague over there, and it would allow whaling to continue involving endangered species. I hope that when we consider the compromise we look very carefully at what the compromise is.
I would like some clarity on media reports about the Council's position. The British media are reporting, as one or two colleagues have touched upon, that the Commission lawyers are saying that if they cannot get a consensus in the EU, the 25 Member States must abstain. Could you clarify the exact position and tell us how close we are to having a common position for these crucial negotiations? As MEPS we have all had a letter from the Australian Government looking for support for a progressive position at the IWC.
It would be a terrible shame if the EU could not find a common position. If we cannot find a common position on whaling, how on earth are we going to find common positions on other major international issues? We already have a problem in the mercury negotiations, and I think we have to resolve these problems in time. It is not good enough to see the EU abstaining like this. It does not do much for our credibility if that is the case. So, please could you clarify that crucial point?
(DE) Madam President, Commissioner, ladies and gentlemen, the so-called compromise proposal that will be tabled next week in Agadir is, in my view, completely unacceptable. A resumption of commercial whaling is something that the majority of the European public will not understand. I call on the Commission and the Member States to speak out at the meeting in Morocco against the reintroduction of commercial whaling.
Of course, on paper the compromise does not, at first sight, look so bad. Its supporters say that it will permit even fewer whales to be hunted than is currently the case. The compromise proposal provides for the introduction of quotas. Let me tell you something from my own experience of quotas in fisheries policy. Quotas, particularly when they apply worldwide, are systematically circumvented. Just look at bluefin tuna. Here quotas are laid down year after year that are systematically exceeded many times over. There is another reason why the European Union should oppose this compromise. It provides for quotas only for those countries that currently - and I would say 'semi-legally' - carry out whaling. That would reward the systematic violation of the rules. We should not accept this under any circumstances.
Supporters of whaling are hard-nosed in their methods. Japan has allegedly even collected votes from poorer Member States. That is yet another reason why the European Union needs to be united in its rejection of the reintroduction of commercial whaling.
Madam President, I would also like to thank the Commissioner. I think we, as the EU, have to be strong and robust on maintaining and strengthening the moratorium on commercial whaling. I agree with the Commissioner that we must try and work across the EU and must act together. I am glad that she mentioned the 2009 report by our former colleague Elspeth Attwooll who wrote and worked a lot on the whaling issue.
However, I would like to press the Commissioner and the Council on what are our specific red lines. As many colleagues have said, the compromise looks as though it gives a lot away. Will we ensure that the Southern Ocean whale sanctuary is just that, a sanctuary for whales, and will we rigorously defend the moratorium on commercial whaling? For example, will we ensure that the endangered species of Fin and Sei whales are actually absolutely protected? So I am interested in the red lines. Can you highlight those?
Madam President, I am taking this opportunity to say that the Presidency of the European Union supports the working procedure of the International Whaling Commission (IWC), and on behalf of the Member States is working on the mandate adopted in March 2009. Among other important points, this mandate supports the continuation of the moratorium on commercial whale hunting, banning or eliminating scientific hunting outside the IWC regulations, the creation of whale sanctuaries and the continuation of very strict rules to allow aboriginal subsistence hunting.
I would also like to say that the Presidency approves and supports the process of updating and improving the IWC that is being debated at its 62nd meeting of the IWC in Agadir, with the aim of making it more operative and functional.
The Presidency is therefore working, both in Brussels and in Agadir, to coordinate the EU position so that the current mandate can be completed and the policy of protection that many of you also agree with can be clarified and established.
Member of the Commission. - Madam President, I would like to thank all the Members of Parliament for their remarks. I would like to thank you because I have understood that all the remarks agree we have to keep the moratorium on commercial whaling, and we will do that.
We also have to try to put all whaling operations under IWC control. I would like here to underline that the IWC is a useful instrument for achieving our objectives at global level, and we should not abandon it.
The Commission is working on the IWC Chair's compromise. I have to say here that we have already received a lot of concerns. Some of them are mentioned here. I am referring to the concerns about the future trade in whale products, the scientific basis of the proposed catch quotas, the financial implications, high catch quotas, the future of scientific whaling and a lot of other concerns.
At the same time we have to try to achieve a common EU position and, as you have already mentioned, the Member States do not all have the same position on this issue. We are going on with the assessment and we are trying to reach a compromise, but I can tell you that we will not accept a compromise unless this paves the way for a truly effective regulatory framework for the conservation and management of whales. We will not accept a compromise that cannot secure this option. We cannot accept a framework that would not guarantee a significant improvement of the status of whales in the long term.
As regards our option and our negotiation effort during the IWC meeting next week, it will be very good, and very important, to have an EU common option. I have reluctantly to remind you what happened with the CITES Conference about bluefin tuna: there was an EU common position and two Member States voted against it. We are going to take measures to provide for this situation, but here the situation is different. We have not reached a common position yet and we have to respect the decision of the Council.
I could not be more sincere about this, I am completely open. Mr Potočnik and DG Environment are still working. They are trying to do their best for the whales and for the future of whales, respecting the Council conclusions, and also trying to form a united EU approach.
I would also like to inform you that we have some problems about taking these decisions because the Council's Legal Service argues that we have to take this decision unanimously. The Commission does not agree, but this is still in progress.
This is what I can offer you. I am being completely open about this; this is the whole information. We have to discuss more and we are doing our best. Mr Potočnik and the whole Commission are doing our best to save the future of the whale.
The debate is closed.
Written statements (Rule 149)
The Union is obliged to protect biodiversity and conserve species by defending animal welfare and taking action against cruelty in whaling. It is therefore essential that the EU demonstrate in Agadir that it is against abuses in whaling, particularly as regards commercialisation, and above all in so-called whaling for scientific purposes. We know that the quotas are never observed. We cannot, therefore, make any commitments that continue to give countries room to abuse legality.
It is important for the EU to maximise its presence in the International Convention for the Regulation of Whaling by speaking with a single voice. Whales are migratory species, which is why it is so important to control abuses that are committed by the few but which seriously compromise the interests of all. For many coastal communities, the conservation of whales and their habitats is becoming enormously important, both economically and socially, to the undertaking of related activities, such as whale watching. It has a real impact on the sustainability of communities such as those in my home region of the Azores, where they have switched from the historical practice of commercial whaling to this new activity. Courageous positions are therefore required in Agadir.
in writing. - (CS) Global populations of some whale species are now critically endangered, and this is almost entirely due to human activities. No sections of the human population depend for their food on cetaceans. Today there is no justification for the killing of cetaceans: 'whaling for scientific purposes', 'necessary livelihood' and 'traditional hunts' are just excuses to get around the moratorium placed on commercial whale hunting since 1986. Any form of cetacean hunting is highly unethical, inhumane and contrary to the current laws of the European Union, especially Council Directive 92/43/EEC. At the International Whaling Commission talks in Morocco, the EU must therefore make a show of maximum unity and exert its diplomatic influence in order to ensure an effective administrative and legal framework for protecting whales, and uncompromising enforcement, including the use of international diplomatic and legal measures. The EU cannot support a repeal or restriction of the moratorium on commercial whaling. The moratorium should be extended to cover other species of cetacean as well. The existing sea areas where there is a total ban on whaling must be retained and new protected areas must be established. Compliance with the ban on international trading in whale products must be strictly enforced. In the case of Iceland, membership of the EU must be made conditional on putting an end to whaling. Any killing of cetaceans in EU countries must be punished as strictly as possible.